 



EXHIBIT 10.2
AMENDMENT NO. 1
to
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 (this “Amendment”) dated as of October 22, 2007 to
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 20, 2005 between
Luminent Mortgage Capital, Inc., a Maryland corporation having its principal
place of business at 101 California Street, Suite 1350, San Francisco,
California 94111 (the “Employer”) and S. Trezevant Moore, Jr., an individual
residing at 113 Woods Lane, Radnor, Pennsylvania, 19087 (the “Executive”).
WITNESSETH:
     WHEREAS, the Employer and the Executive desire to amend the Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and to ratify and confirm the Agreement except as
modified by the Retention Agreement dated August 31, 2007 between the Employer
and the Executive; and
     WHEREAS, the Employer and the Executive are entering into this Amendment to
set forth and confirm their respective rights and obligations with respect to
such Section 409A compliance;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:
     1. Paragraph 1(d) of the Agreement is hereby amended so that, as amended,
Paragraph 1(d) shall read in its entirety as follows:
     “(d) The Executive shall have the right to terminate his employment under
this Agreement at any time during the Term for Good Reason or without Good
Reason as specified in a written notice thereof to the Employer in accordance
with the terms of this Agreement. As used herein, “Good Reason” shall mean
(A) the Executive’s Position or the scope of the Executive’s authority, duties
or responsibilities as described in this Agreement are materially diminished
without the Executive’s written consent, excluding for this purpose any action
that was not taken by the Employer in bad faith and that is remedied by the
Employer promptly following written notice thereof from the Executive to the
Employer or (B) a material breach by Employer of its obligations to the
Executive under this Agreement, which breach is not cured in all material
respects to the reasonable satisfaction of the Executive within 30 days, in each

 



--------------------------------------------------------------------------------



 



case following written notice thereof from the Executive to the Employer, which
notice shall be provided within 90 days of the initial existence of the breach.”
     2. Paragraph 1(e) of the Agreement is hereby amended to insert new
subparagraphs 1(e)(iii), (iv) and (v) that shall read in their entirety as
follows:
          “(iii) It is intended that this Agreement be administered in
compliance with section 409A of the Code, including, but not limited to, any
future amendments to Code section 409A, and any other Internal Revenue Service
or other governmental rulings or interpretations issued pursuant to Section 409A
(together, “Section 409A”) so as not to subject the Executive to payment of
interest or any additional tax under Section 409A. The parties intend for any
payments under this paragraph 1 either to satisfy the requirements of
Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in the Executive
being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest or
additional tax under Section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Employer and the Executive.
          (iv) Notwithstanding any provision in this Agreement to the contrary,
in the event that the Executive is a “specified employee” as defined in
Section 409A, any severance payment, severance benefits or other amounts payable
under this Agreement that would be subject to the special rule regarding
payments to “specified employees” under Section 409A(a)(2)(B) of the Code shall
not be paid before the expiration of a period of six months following the date
of the Executive’s termination of employment or the date of the Executive’s
death, if earlier.
          (v) To the extent such severance amount exceeds the applicable safe
harbor amount under Section 409A, the excess amount shall be treated as deferred
compensation under Section 409A and as such shall be payable pursuant to the
following schedule: (1) one-third of such excess amount shall be paid on the
first anniversary of the date of termination or earlier death, (2) one-

-2-



--------------------------------------------------------------------------------



 



third of such excess amount shall be paid on the second year anniversary of the
date of termination or earlier death and (3) the remaining one-third of such
excess amount shall be paid on the third anniversary of the date of termination
or earlier death.”
     3. Paragraph 1(f) of the Agreement is hereby amended to delete the
reference to “the Internal Revenue Code of 1986, as amended (“the Code”)” and
replace it with a reference to “the Code”.
     4. Paragraph 3(c) of the Agreement is hereby amended to insert a new
sentence at the end thereof to read as follows:
“Notwithstanding the foregoing, all bonuses shall be paid within two and
one-half months of the close of each fiscal year.”
     5. Construction. This Amendment shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws.
     6. The Agreement. With the exception of the provisions of this Amendment,
the remainder of the Agreement is hereby ratified and confirmed and shall remain
in full force and effect, except as expressly modified by the Retention
Agreement dated August 31, 2007 between the Employer and the Executive.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

              LUMINENT MORTGAGE CAPITAL, INC.
 
       
 
  By:   /s/ Christopher J. Zyda
 
       
 
      Christopher J. Zyda, Senior Vice President
 
           and Chief Financial Officer
 
            /s/ S. Trezevant Moore, Jr.           S. Trezevant Moore, Jr.

-3-